11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                    JUDGMENT

Derrick Bernard Harden, Jr.,                 * From the 42nd District Court
                                               of Taylor County,
                                               Trial Court No. 28974A.

Vs. No. 11-21-00179-CR                       * September 16, 2021

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.